Order modified by increasing the terms imposed as a condition for opening the default, as follows: That defendant file and serve a surety company bond in the sum of seven thousand five hundred dollars, conditioned for the payment of any judgment which plaintiff may recover herein; and that defendant pay the taxable costs to date, including ten dollars costs of motion at Special Term; and as so modified affirmed, with ten dollars costs and disbursements to the appellant; and in the event of defendant’s failure to comply with said conditions, orders reversed, with ten dollars costs and disbursements, and motions denied, with ten dollars costs. No opinion. Present • — • Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.